Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (the “Agreement”) entered into June 1, 2009,
by and between Purple Communications, Inc., a Delaware corporation (the
“Company”), and Dominic Gomez (the “Executive”).

1. Duties and Scope of Employment.

(a) Positions; Duties. During the Employment Term (as defined in Section 2), the
Company shall employ Executive as the President of the Company. In his capacity
as President, Executive shall report directly to the Chief Executive Officer of
the Company.

(b) Full-Time Employment. Commencing May 14, 2009, (the “Employment Commencement
Date”), Executive shall be employed on a full-time basis as President and he
shall begin to receive one hundred percent (100%) of any cash compensation to
which he is entitled under Section 3(a).

(c) Obligations. During the Employment Term, Executive shall devote
substantially all of his business efforts and time to the Company. Executive
agrees, during the Employment Term, not to actively engage in any other
employment, occupation or consulting activity for any direct or indirect
remuneration without the prior approval of the Board; provided, however, that
Executive may (i) serve in any capacity with any professional, community,
industry, civic, educational or charitable organization, (ii) serve as a member
of corporate boards of directors on which Executive currently serves and, with
the consent of the Board (which consent shall not be unreasonably withheld or
delayed), other corporate boards of directors, and (iii) manage his and his
family’s personal investments and legal affairs; provided, however, that in each
instance, such activities do not materially interfere with the discharge of
Executive’s duties.

2. Employment Term. The Company hereby agrees to employ Executive and Executive
hereby accepts such employment (the period of such employment, referred to as
the “Employment Term”), in accordance with the terms and conditions set forth
herein, commencing on the Employment Commencement Date. Executive and the
Company understand and acknowledge that Executive’s employment with the Company
constitutes “at-will” employment. Subject to the Company’s obligation to provide
severance benefits as specified herein, Executive and the Company acknowledge
that this employment relationship may be terminated at any time, upon written
notice to the other party, with or without Cause or Good Reason (as defined in
Section 4(b) and 4(c), respectively) and for any or no cause or reason, at the
option of either the Company or Executive.

3. Compensation/Benefits. During the Employment Term, the Company shall pay and
provide to Executive the following:

(a) Cash Compensation. As compensation for his services to the Company,
Executive shall receive a base salary and shall be eligible to receive
additional variable compensation. During the Employment Term, the Board or its
Compensation Committee (the “Compensation Committee”) shall review Executive’s
Base Salary (as defined below) and Bonus (as defined below) then in effect at
least annually and may increase (but not decrease, except as provided in
Section 1(b)) such Base Salary as the Compensation Committee may approve. The
Base Salary shall be payable in accordance with the Company’s normal payroll
practices in effect from time to time, but in no event less frequently than
monthly and, in the case of Bonus, as soon as practical during the year
following the year with respect to which such Bonus is payable, but in no event
later than March 15 of such following year. No increase in Base Salary shall be
used to offset or otherwise reduce any obligations of the Company to Executive
hereunder or otherwise.

 

Page 1 of 12



--------------------------------------------------------------------------------

(i) Annual Base Salary. As of the Employment Commencement Date, Executive’s
gross annual Base Salary shall be Two Hundred Seventy-Five Thousand Dollars
($275,000) (“Base Salary”); provided, however, that such Base Salary shall be
subject to the reduction contemplated in Section 1(b).

(ii) Discretionary Bonus. Executive shall also be eligible to earn annual
variable compensation, the amount of which shall range from zero percent (0%) to
One Hundred percent (100%) of the Base Salary (such variable compensation, the
“Bonus,” which, together with the Base Salary, shall be referred to herein as
“Target Pay”). The Bonus for any calendar year shall be awarded at the sole
discretion of the Compensation Committee based upon the Company’s achievement of
stated financial and strategic goals, as established by the Compensation
Committee.

(b) Equity Compensation.

(i) Initial Stock Option Grant. Upon or promptly following the Employment
Commencement Date, pending approval by the Board, the Company shall grant
Executive an option (the “Initial Option”) to purchase Two Hundred Thirty
Thousand (230,000) shares of the common stock of Company (the “Initial Option
Shares”) under the Company’s 2005 Equity Compensation Plan, as amended and in
effect on the date of such grant (the “Stock Plan”), at a per share exercise
price equal to the fair market value of the common stock of the Company on the
date on which the Initial Option is granted, as determined by the Compensation
Committee, in accordance with the Stock Plan. The Initial Option Shares will
vest ratably over a four (4) year period on a monthly basis, with vesting
commencing upon the Employment Commencement Date. Such Initial Option shall be
substantially in the form attached hereto as Exhibit A (the “Stock Option
Agreement”).

(ii) Ongoing Awards. Executive shall be eligible to participate fully in annual
stock option grants and any other long-term equity incentive program at levels
commensurate with his positions as President of the Company.

(c) Employee Benefits. Executive shall, to the extent eligible, be entitled to
participate at a level commensurate with his position as President of the
Company in all employee benefit, welfare and retirement plans and programs, as
well as equity plans, provided by the Company to its senior executives in
accordance with the terms thereof as in effect from time to time.
Notwithstanding the foregoing, at all times, the Company reserves the right to
amend, modify, or terminate any such plan or program.

(i) The Company will provide to Executive, at its expense, executive office,
secretarial assistance, facilities, supplies and equipment appropriate to his
position as president of the Company.

(d) Business and Entertainment Expenses. Upon submission of appropriate
documentation by Executive in accordance with the Company’s policies in effect
from time to time, the Company shall pay or reimburse Executive for all business
expenses that Executive incurs in performing his duties under this Agreement,
including, but not limited to, travel (including gas mileage), reasonable rent
for an apartment pending relocation, entertainment, and professional dues and
subscriptions, in accordance with the Company’s policies in effect from time to
time. The Company shall not be obligated to reimburse Executive for personal
legal fees or taxes incurred for any reason.

 

Page 2 of 12



--------------------------------------------------------------------------------

(e) Reimbursement of up to five dollars ($5,000) per month for the direct,
incurred expenses, in the Executive’s sole discretion for (A) corporate housing
(including apartment or hotel) reasonably near the Company’s executive offices
in California; (B) use of a rental car or other transportation services, for
Executive’s business purposes (including travel between his home or apartment
and the Company’s executive offices in California), (C) club and professional
organization dues or memberships; provided, however, that this benefit shall
terminate upon the earliest of (Y) three (3) years from the Employment
Commencement Date, (Z) relocation of Executive’s residence to be within
forty-five (45) miles of the Company’s executive offices in California.

(f) Paid Time Off (“PTO”). Executive shall be entitled to accrue PTO equal to
three (3) weeks per calendar year; and provided, however, that Executive shall
be limited to future accruals of no more than four (4) weeks of PTO, to be used
by Executive in accordance with the Company’s employment manual or current
procedures and policies, as the case may be, as the same may be amended from
time to time.

4. Termination of Employment.

(a) Death or Disability. The Company may terminate Executive’s employment for
disability in the event Executive has been unable to perform his material duties
hereunder for six (6) consecutive months because of physical or mental
incapacity by giving Executive notice of such termination while such continuing
incapacity continues (a “Disability Termination”). Executive’s employment shall
automatically terminate on Executive’s death. In the event Executive’s
employment with the Company terminates during the Employment Term by reason of
Executive’s death or a Disability Termination, then upon the date of such
termination:

(i) any Option Shares that would have vested solely due to the passage of time
during the twelve (12) month period beginning on the date of Executive’s death
or Disability Termination shall immediately vest;

(ii) the Company shall, within thirty (30) days of the date Executive’s
employment is terminated, pay and provide Executive (or in the event of
Executive’s death, Executive’s estate) (A) any unpaid Base Salary through the
date of termination and any accrued vacation, (B) reimbursement for any
unreimbursed expenses incurred through the date of termination, and (C) all
other payments, benefits or fringe benefits to which Executive may be entitled
subject to and in accordance with, the terms of any applicable compensation
arrangement or benefit, equity or fringe benefit plan or program or grant and
amounts that may become due under Sections 5 and 9 hereof (collectively, items
under this clause (i) are referred to as “Accrued Benefits”); and

(iii) the Company shall pay to Executive at the time other senior executives are
paid under any cash bonus or long-term incentive plan, but in no event later
than March 15 of the year following the year in which Executive’s employment is
terminated, a pro-rata bonus equal to the amount Executive would have received
if Executive’s employment had continued (without any discretionary cutback)
multiplied by a fraction where the numerator is the number of days in each
respective bonus period prior to Executive’s termination and the denominator is
the number of days n the bonus period (the “Prorated Bonus”); provided, however,
that at the time of death or Disability Termination, Executive is on pace to
achieve the performance milestones necessary to be eligible for such bonus.

 

Page 3 of 12



--------------------------------------------------------------------------------

(b) Termination for Cause. The Company may terminate Executive’s employment for
Cause (as defined below). In the event that Executive’s employment with the
Company is terminated during the Employment Term by the Company for Cause,
Executive shall not be entitled to any additional payments or benefits
hereunder, other than Accrued Benefits (including, but not limited to, any
then-vested Option Shares and other equity awards), to be paid or provided
within thirty (30) days of the date Executive’s employment is terminated.

(i) For the purposes of this Agreement, “Cause” shall mean:

(A) material breach of any provision of this Agreement by Executive;

(B) the willful failure by Executive to perform his duties with the Company
(other than any such failure resulting from his incapacity due to physical or
mental impairment), unless any such failure is corrected within thirty (30) days
following written notice by the Board that specifically identifies the manner in
which the Board believes Executive has not materially performed his duties;
provided, however, that no act, or failure to act, by Executive shall be
“willful” unless committed without good faith and without a reasonable belief
that the act or omission was in the best interest of the Company; or

(C) an act of gross misconduct by Executive with regard to the Company that is
materially injurious to the Company.

(c) Termination by the Company Other Than for Cause; Termination by Executive
With Good Reason. Any payments to be made or benefits to be provided under this
Section 4(c) are conditioned on (x) Executive’s execution of a general release
and/or termination agreement satisfactory to the Company, and (y) such general
release and/or termination agreement becoming effective.

(i) During the first Six (6) months of the Employment Term, if Executive’s
employment with the Company is involuntarily terminated by the Company other
than for Cause or if Executive voluntarily terminates his employment with the
Company for Good Reason (as defined below), then the Company shall pay or
provide Executive with the following as of the date of termination:

(A) any Accrued Benefits, to be paid or provided within thirty (30) days of the
date Executive’s employment is terminated;

(B) a severance amount equal to one (1) month pay of the Executive’s
then-current annual Base Salary, payable in a lump sum within thirty (30) days
of the date Executive’s employment is terminated; provided;

(ii) After the first Six (6) months of the Employment Term, if Executive’s
employment with the Company is involuntarily terminated by the Company other
than for Cause or if Executive voluntarily terminates his employment with the
Company for Good Reason (as defined below), then the Company shall pay or
provide Executive with the following as of the date of termination:

(A) any Accrued Benefits, to be paid or provided within thirty (30) days of the
date Executive’s employment is terminated;

(B) the Prorated Bonus; provided, however, that at the time of the termination
of Executive’s employment, Executive is on pace to achieve the performance
milestones necessary to be eligible for such bonus and provided further that
such Prorated Bonus is paid no later than March 15 of the year following the
year in which Executive’s employment is terminated;

 

Page 4 of 12



--------------------------------------------------------------------------------

(C) a severance amount equal to the Executive’s then-current annual Base Salary,
payable over twelve (12) months in the form of salary continuation according to
the Company’s standard payroll scheduled;

(D) the right to continue his participation in the Company’s health benefit
plans to the extent that he is then a participant therein, at no additional cost
to Executive other than he would have incurred as an employee, for a period of
twelve (12) months starting with the first calendar month after such date of
termination; provided, however, that Company shall pay the full premium for
COBRA continuation coverage under its health plans for Executive (and, if
applicable, his dependents enrolled as participants in such health plans as of
the date of termination) for such twelve-month period. In the event Executive
obtains other employment during the twelve-month period in this clause (D),
pursuant to which he becomes covered for substantially similar or improved
benefits, the right to continue to participate in any health benefit plan, at
the Company’s expense, offered or provided by the Company shall immediately
cease; and

(E) reasonable outplacement services at a level commensurate with Executive’s
position as President of the Company, including use of an executive office and
secretary, for a period of ninety (90) days commencing on Executive’s date of
termination but in no event extending beyond the date on which Executive
commences other full time employment.

(ii) For purposes of this Agreement, “Good Reason” for termination by Executive
shall arise from the Material breach of any provision of this Agreement by the
Company without Executive’s consent (other than in connection with or subsequent
to the termination or suspension of Executive’s employment or duties for Cause
or in connection with Executive’s death or disability, and excluding any
isolated action not taken in bad faith and which is promptly remedied by the
Company after receipt of notice thereof from Executive); provided, however, that
in each instance, Executive shall provide reasonably detailed written notice of
any action or event that would constitute Good Reason under this
Section 4(c)(ii) to the Company within ninety (90) days of such action or event,
and the Company shall have thirty (30) days to cure such action or event, and
provided further that if such action or event is not cured by the Company within
such thirty (30) day period, Executive’s employment will then be deemed to be
terminated with Good Reason.

(d) Termination by Executive Without Good Reason. Executive may terminate his
employment at any time without Good Reason by written notice to the Company. In
the event that Executive terminates his employment with the Company during the
Employment Term without Good Reason, Executive shall not be entitled to any
additional payments or benefits hereunder, other than Accrued Benefits
(including, but not limited to, any then-vested Option Shares and other equity
awards), to be paid or provided within thirty (30) days of the date Executive’s
employment is terminated.

(e) No Mitigation/No Offset. Executive shall not be required to seek other
employment or otherwise mitigate the value of any severance benefits
contemplated by this Agreement, nor shall any such benefits be reduced by any
earnings or benefits that Executive may receive from any other source, except as
provided in Sections 4(c)(i)(D) and 4(c)(i)(E). The amounts payable hereunder
shall not be subject to setoff, counterclaim, recoupment, defense or other right
that the Company may have against Executive or others.

 

Page 5 of 12



--------------------------------------------------------------------------------

5. Change of Control Vesting Acceleration.

(a) In the event of a Change of Control (as defined below), after the first six
(6) months of Executive’s employment, twenty-five percent (25%) of Executive’s
then-unvested Option Shares shall immediately vest.

(b) Within six (6)-months after a Change of Control (as defined below), and so
long as such Change of Control occurs after the first six (6) months of
Executive’s employment, in the event that Executive’s employment with the
Company is involuntarily terminated by the (successor) Company other than for
Cause Executive’s then-unvested Option Shares and other equity awards shall
immediately vest in full, and if, after a Change of Control, Executive
terminates his employment with the Company for Good Reason, he shall be entitled
to receive all severance benefits set forth in Section 4(c)(i).

(c) For the purposes of this Agreement, “Change of Control” is defined as the
occurrence of any of the following after the Employment Commencement Date:

(i) any “person” (as defined in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), excluding for this
purpose, (i) the Company or any subsidiary or current affiliate (as of the
Commencement Date) of the Company, (ii) any employee benefit plan of the Company
or any subsidiary of the Company, or any person or entity organized, appointed
or established by the Company for or pursuant to the terms of any plan which
acquires beneficial ownership of voting securities of the Company, is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly of securities of the Company representing more than fifty
percent (50%) of the combined voting power of the Company’s then outstanding
securities; provided, however, that no Change of Control will be deemed to have
occurred as a result of a change in ownership percentage resulting solely from
an acquisition of securities by the Company, the grant or exercise of any stock
option, stock award, stock purchase right or similar equity incentive, or the
continued beneficial ownership by any party of voting securities of the Company
which such party beneficially owned as of the Employment Commencement Date; or

(ii) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

6. Golden Parachute Payments.

(a) Executive shall bear all expense of, and be solely responsible for, all
federal, state, local or foreign taxes due with respect to any benefit received
pursuant to this Agreement, including, without limitation, any excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”); provided, however, that any benefit received or to be received by
Executive in connection with a Change of Control (“Contract Benefits”) or any
other plan, arrangement or agreement with the Company or an affiliate
(collectively with the Contract Benefits, the “Total Benefits”) that would
constitute a “parachute payment” within the meaning of Section 280G of the Code,
shall be reduced to the extent necessary so that no portion thereof shall be
subject to the excise tax imposed by Section 4999 of the Code, but only if, by
reason of such reduction, the net after-tax benefit received by Executive as a
result of such reduction shall exceed the net after-tax benefit received by
Executive if no such reduction was made. For purposes of this Section 6, “net
after-tax benefit” shall mean the Total Benefits that Executive receives or is
then entitled to receive from the Company that would constitute a “parachute
payment” within the meaning of Section 280G of the Code, less (i) the amount of
all

 

Page 6 of 12



--------------------------------------------------------------------------------

federal, state and local income and employment taxes payable by Executive with
respect to such “parachute payment,” calculated at the highest marginal income
tax rate for each year in which the foregoing shall be paid to Executive (based
on the rates set forth in the Code as in effect at the time of the first receipt
of the foregoing benefits), and (ii) the amount of excise taxes imposed with
respect to such “parachute payment” by Section 4999 of the Code.

(b) The accounting firm engaged by the Company (or its successor) for general
tax purposes shall perform any adjustment pursuant to subsection (a) of this
Section 6. The Company shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder. The
accounting firm engaged to make the determinations hereunder shall provide its
calculations, together with detailed supporting documentation, to Executive and
to the Company within fifteen (15) calendar days of being engaged to perform
such determination and adjustment, or at such other time as requested by the
Company. Any good faith determinations of the accounting firm made hereunder
shall be final, binding and conclusive upon you and the Company.

7. Section 409A Compliance.

(a) To the extent that any amount payable under this Agreement constitutes an
amount payable under a “nonqualified deferred compensation plan”(as defined in
Section 409A of the Code (“Section 409A”)) following a “separation from service”
(as defined in Section 409A), including any amount payable under Section 4,
then, notwithstanding any other provision in this Agreement to the contrary,
such payment will not be made to Executive earlier than the day after the date
that is six (6) months following Executive’s “separation from service.” This
Section 7(a) will not be applicable after Executive’s death.

(b) Executive and the Company acknowledge that the requirements of Section 409A
are still being developed and interpreted by government agencies, that certain
issues under Section 409A remain unclear at this time, and that the parties
hereto have made a good faith effort to comply with current guidance under
Section 409A. Notwithstanding anything in this Agreement to the contrary, in the
event that amendments to this Agreement are necessary in order to comply with
future guidance or interpretations under Section 409A, including amendments
necessary to ensure that compensation will not be subject to Section 409A,
Executive agrees that the Company shall be permitted to make such amendments, on
a prospective and/or retroactive basis, in its sole discretion.

8. Restrictive Covenants. Executive acknowledges that the Company’s ability to
keep its Confidential Information (as defined in Section 9(b)) secret and away
from its competitors is important to the Company’s and its affiliates’ viability
and business. Executive further acknowledges that over the course of his
employment with the Company he will (i) develop special and substantial
relationships with the Company’s and its affiliates’ customers and suppliers,
and/or (ii) be privy to Confidential Information. Further, Executive will help
develop the goodwill of the Company and its affiliates during the course of his
employment. Finally, pursuant to Section 3(b), Executive will have a substantial
ownership interest in the Company. As such, Executive agrees to abide by the
following covenants in order to allow the Company to protect those interests:

(a) Non-Competition. During the “Restricted Period” (as defined below),
Executive will not either directly or indirectly, for himself or any other
person or entity, anywhere within the United States, carry on, own, be engaged
in, assist, be employed by, consult for, serve as a director for, or have any
financial interest in any business or enterprise that is materially

 

Page 7 of 12



--------------------------------------------------------------------------------

engaged in the telecommunications relay service (“TRS”) or call center service
industries or any other industry in which the Company is engaged to a material
extent at the time Executive’s employment terminates, provided that an equity
investment of not more than two percent (2%) in any company that is publicly
traded and whose shares are listed on a national stock exchange will be
permitted.

For purposes of this Section 8, “Restricted Period” means the period beginning
on the Employment Commencement Date and continuing until the first
(1st) anniversary of Executive’s employment termination date, irrespective of
the reason that Executive’s employment is terminated with the Company.

(b) Non-Solicitation. During the Restricted Period, Executive will not either
directly or indirectly, for himself or any other person or entity, (i) hire,
solicit for services, encourage the resignation of, or in any other manner seek
to engage or employ, any person who is an employee of the Company, or a
consultant of the Company devoting more than seventy percent (70%) of his or her
time to the business of the Company or any of its affiliates, on Executive’s
employment termination date or during the six (6) month period preceding such
termination date, or (ii) solicit, provide services to, or otherwise interfere
with the Company’s business relationship with, any customer of the Company in
connection with services and/or products that compete with the Company’s
services or products, provided that such customer is a customer of the Company
on the employment termination date or during the one (1) year period preceding
such termination date.

(c) Equitable Relief. Executive acknowledges that the remedy at law for his
breach of Section 8, 9(a) and/or 10 will be inadequate, and that the damages
flowing from such breach will not be readily susceptible to being measured in
monetary terms. Accordingly, upon a violation of any part of such Sections, The
Company will be entitled to immediate injunctive relief (or other equitable
relief) and may obtain a temporary order restraining any further violation. No
bond or other security will be required in obtaining such equitable relief, and
Executive hereby consents to the issuance of such equitable relief. Such
equitable relief may be obtained from any court having appropriate jurisdiction
over the matter. Nothing in this Section 8(c) shall be deemed to limit the
Company’s remedies at law or in equity that may be pursued or availed of by the
Company for any breach by Executive of any of the parts of Sections 8, 9(a)
and/or 10.

(d) Judicial Modification. Executive acknowledges that it is the intent of the
parties hereto that the restrictions contained or referenced in Sections 8, 9
and 10 be enforced to the fullest extent permissible under the laws of each
jurisdiction in which enforcement is sought. If any of the restrictions
contained or referenced in such Sections is for any reason held by a court or
arbitrator to be excessively broad as to duration, activity, geographical scope,
or subject, then, for purposes of that jurisdiction, such restriction shall be
construed, judicially modified, or “blue penciled” so as to thereafter be
limited or reduced to the extent required to be enforceable in accordance with
applicable law. Executive acknowledges and understands that, due to the nature
and scope of the Company’s existing and proposed business plans and projects,
and the technological advancements in electronic communications, any narrower
geographic restriction of his obligations under Sections 8(a) and 8(b) would be
inappropriate and counter to the protections sought by the Company thereunder.

 

Page 8 of 12



--------------------------------------------------------------------------------

9. Confidential Information.

(a) Non-Use and Non-Disclosure of Confidential Information. Executive
acknowledges that, during the course of his employment with the Company, he will
have access to information about the Company and its affiliates, and their
customers and suppliers, that is confidential and/or proprietary in nature, and
that belongs to the Company and/or its affiliates. As such, at all times, both
during his employment and thereafter, Executive will old in the strictest
confidence, and not use or attempt to use except for the benefit of the Company
and its affiliates, and not disclose to any other person or entity (without the
prior written authorization of the Board) any “Confidential Information” (as
defined in Section 9(b)). Notwithstanding anything contained in this Section 9,
Executive will be permitted to disclose any Confidential Information to the
extent required by validly-issued legal process or court order, provided that
Executive notifies the Board immediately of any such legal process or court
order in an effort to allow the Company to challenge such legal process or court
order, if the Company so elects, prior to Executive’s disclosure of any
Confidential Information.

(b) Definition of Confidential Information. For purposes of this Agreement,
“Confidential Information” means any confidential or proprietary information
that belongs to the Company or its affiliates, or any of their customers or
suppliers, including, without limitation, technical data, market data, trade
secrets, trademarks, service marks, copyrights, other intellectual property,
know-how, research, business plans, product and service information, projects,
services, customer lists and information, customer preferences, customer
transactions, supplier lists and information, supplier rates, software,
hardware, technology, inventions, developments, processes, formulas, designs,
drawings, marketing methods and strategies, pricing strategies, sales methods,
financial information, project information, revenue figures, account
information, credit information, financing arrangements, and other information
disclosed to Executive by the Company or its affiliates in confidence, directly
or indirectly, and whether in writing, orally, or by electronic records,
drawings, pictures, or inspection of tangible property.

10. Return of Company Property. Upon the termination of Executive’s employment
with the Company, or at any time during such employment upon request by the
Company, Executive will promptly deliver to the Company and not keep in his
possession, recreate, or deliver to any other person or entity, any and all
property that belongs to the Company or any of its affiliates, or that belongs
to any other third party and is in Executive’s possession as a result of his
employment with the Company, including, without limitation, computer hardware
and software, Blackberries or other personal data assistants or similar devices,
pagers, mobile or cellular phones, other electronic equipment, records, data,
customer lists and information, supplier lists and information, notes, reports,
correspondence, financial information, account information, product and service
information, project information, files, and other documents and information,
including any and all copies of the foregoing.

11. No Prior Restrictions. Executive represents and warrants that his employment
with the Company does not violate, or cause him to be in breach of, any
obligation or covenant made to any former employer or other third party, and
that during the course of his employment with the Company he will not take any
action that would violate or breach any legal obligation that he may have to any
former employer or other third party. In the event of a breach of this
Section 11, including in the event that Executive’s representation and warranty
above is false, Executive shall hold the Company harmless and indemnify it for
any damages resulting to it or its affiliates, including, without limitation,
attorneys’ fees, as a result of the breach of this Section 11.

12. Assignment.

(a) This Agreement shall be binding upon and inure to the benefit of (i) the
heirs, beneficiaries, executors and legal representatives of Executive upon
Executive’s death and (ii) any successor of the Company, provided, however, that
any successor shall within ten (10) days

 

Page 9 of 12



--------------------------------------------------------------------------------

of such assumption deliver to Executive a written assumption in a form
reasonably acceptable to Executive. Any such successor of the Company shall be
deemed substituted for the Company under the terms of this Agreement for all
purposes. As used herein, “successor” shall mean any person, firm, corporation
or other business entity that at any time, whether by purchase, merger or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company. Notwithstanding such assignment, the Company
shall remain, with such successor, jointly and severally liable for all of its
obligations hereunder. This Agreement may not otherwise be assigned by the
Company.

(b) None of the rights of Executive to receive any form of compensation payable
pursuant to this Agreement shall be assignable or transferable except through a
testamentary Disposition or by the laws of descent and distribution upon the
death of Executive or as provided in Section 20 hereof. Any attempted
assignment, transfer, conveyance or other disposition (other than as provided in
this Section 12) of any interest in the rights of Executive to receive any form
of compensation hereunder shall be null and void; provided, however, that
notwithstanding the foregoing, Executive shall be allowed to transfer vested
Option Shares or other stock options or equity awards consistent with the rules
for transfers to “family members” as defined in U.S. Securities and Exchange
Commission Form S-8.

13. Liability Insurance.

(a) The Company shall cover Executive under directors’ and officers’ liability
insurance both during and, while potential liability exists, after the
Employment Term in the same amount and to the same extent, if any, as the
Company covers its other officers and directors.

(b) The Company shall, both during and after the Employment Term, indemnify and
hold harmless Executive to the fullest extent permitted by applicable law with
regard to actions or inactions taken by Executive in the performance of his
duties as an officer, director and employee of the Company and its affiliates or
as a fiduciary of any benefit plan of the Company and its affiliates.

14. Notices. All notices, requests, demands and other communications called for
hereunder shall be in writing and shall be deemed given if (a) delivered
personally or by facsimile, (b) one (1) day after being sent by Federal Express
or a similar commercial overnight service, or (c) three (3) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors in interest at the following
addresses, or at such other addresses as the parties may designate by written
notice in the manner set forth in this Section 14:

If to the Company:

Purple Communications, Inc.

Attn: Chief Executive Officer

773 San Marin Drive, Suite 2210

Novato, CA 94945

If to Executive:

Dominic Gomez

_____________

_____________

 

Page 10 of 12



--------------------------------------------------------------------------------

15. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.

16. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Executive concerning Executive’s
employment relationship with the Company, and supersedes and replaces any and
all prior agreements and understandings concerning Executive’s employment
relationship with the Company entered into prior to the date hereof, but it does
not supersede or replace any written agreements entered into simultaneous with
this Agreement or thereafter.

17. Arbitration.

(a) Agreement. The Company and Executive agree that, except as otherwise
provided in Section 8(c), any dispute or controversy arising out of, relating
to, or in connection with the employment relationship between them, the
inception of that relationship, the termination of that relationship, this
Agreement, or the interpretation, validity, construction, performance, breach,
or termination thereof, including, without limitation, claims of discrimination,
harassment, and/or retaliation, and any violation of whistleblower laws, shall
be settled by final and binding arbitration to be held in New York, New York or
such other location agreed by the parties hereto, under the auspices of and in
accordance with the National Rules for the Resolution of Employment Disputes
then in effect of the American Arbitration Association (“AAA”). The arbitrator
may grant injunctions or other relief in such dispute or controversy. The
decision of the arbitrator shall be final, conclusive and binding on the parties
to the arbitration. Judgment may be entered on the arbitrator’s decision in any
court having jurisdiction. The selection of the arbitrator will be conducted in
accordance with the AAA’s practices and procedures for disputes of the nature
here contemplated. The arbitrator will have authority and discretion to
determine the arbitrability of any particular claim, should any disputes arise
with respect to such issue.

(b) Costs and Fees of Arbitration. The moving party shall pay the costs of the
initial arbitration filing (not to exceed two hundred fifty dollars ($250)), and
the Company shall pay the remaining costs and expenses of such arbitration.
Unless otherwise required by law or pursuant to an award by the arbitrator, the
Company and Executive shall each pay separately its or his Counsel fees and
expenses. Notwithstanding the foregoing, the arbitrator may, but need not award
the prevailing party in any dispute its or his legal fees and expenses.

18. No Oral Modification, Cancellation or Discharge. This Agreement may only be
amended, canceled or discharged in writing signed by Executive and an
appropriate officer or director of the Company.

19. Survivorship. The respective rights and obligations of Company and Executive
hereunder shall survive any termination of Executive’s employment by the Company
to the extent necessary to preserve such rights and obligations.

20. Beneficiaries. Executive shall be entitled, to the extent permitted under
any applicable law, to select and change the beneficiary or beneficiaries to
receive any compensation or benefit payable hereunder upon his death by giving
the Company written notice thereof. If Executive dies, severance then due or
other amounts due hereunder shall be paid to his designated beneficiary or
beneficiaries or, if none are designated or none survive Executive, his estate.

 

Page 11 of 12



--------------------------------------------------------------------------------

21. Withholding. The Company shall be entitled to withhold, or cause to be
withheld, any amount of federal, state, city or other withholding taxes required
by law with respect to payments made to Executive in connection with his
employment hereunder.

22. Governing Law. This Agreement shall be governed by Delaware law (without
reference to rules of conflicts of law), which shall be applied to the merits of
any dispute or claim submitted to arbitration pursuant to Section 13 of this
Agreement. Executive and the Company hereby expressly consent to the personal
jurisdiction of the state and federal courts located in New York, New York for
any action or proceeding relating to any arbitration pursuant to Section 13 of
this Agreement in which the parties are participants, or any claim to which
Section 8(c) applies.

IN WITNESS WHEREOF, the undersigned have executed this Agreement:

 

PURPLE COMMUNICATIONS, INC. By:       Name: Daniel R. Luis   Title: Chief
Executive Officer EXECTIVE   Dominic Gomez

 

Page 12 of 12